Citation Nr: 0200822	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  01-09 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to May 7, 1999, for an 
award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel



INTRODUCTION

The veteran had active military service from May 1968 to May 
1971 with a reported 7 days of prior, unverified active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD, effective May 7, 1999.  A notice of disagreement with 
the assignment of May 7, 1999, as the effective date of the 
grant of service connection for PTSD was received in December 
2000, a statement of the case was issued in January 2001, and 
a substantive appeal was received in February 2001. 


REMAND

In a January 2002 Written Brief Presentation, the veteran's 
representative raised a claim that there was clear and 
unmistakable error (CUE) in August 1991 and March 1996 rating 
decisions which had previously denied the veteran's claim of 
entitlement to service connection for PTSD.  The specific 
argument advanced by the representative was that the prior 
rating decisions involved CUE because the RO in those 
decisions did not consider the veteran's Army Commendation 
Medal with "V" device as evidence that the veteran was 
engaged in combat with the enemy.  The representative cites 
to the provisions of 38 U.S.C.A. § 1154(b) (West 1991).  The 
Board notes that at least at the time of the March 1996 
rating decision, the provisions of 38 C.F.R. § 3.304(f) 
included a provision to the effect that in connection with a 
PTSD claim, if the claimed stressor was related to combat, 
service department that the veteran engaged in combat or that 
the veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  Further, the Board notes 
that in the November 2000 rating decision which granted 
service connection for PTSD, the RO conceded the claimed 
combat stressors based on the veteran's receipt of the Army 
Commendation Medal with "V" device. 

A clear and unmistakable error claim may not be inextricably 
intertwined with an earlier effective date claim if the 
earlier effective date claim is not dependent upon evidence 
of record at the time of the earlier decision which is being 
challenged on the grounds of clear and unmistakable error.  
See generally Livesay v. Principi, 15 Vet.App. 165, 177 
(2001).  However, the outcome of the newly raised CUE claim 
could have an effect on the effective date of the award of 
service connection for PTSD.  38 C.F.R. § 3.105(a) (2001); 
see generally EF v. Derwinski, 1 Vet. App. 324 (1991); Harris 
v. Derwinski, 1 Vet. App. 180 (1991); Meyers v. Derwinski, 1 
Vet. App. 127 (1991).  Therefore, in the present case the 
Board believes that two issues should be viewed as 
inextricably intertwined.  As such, the earlier effective 
date issue must be deferred pending RO adjudication of the 
CUE claim.

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  The RO should determine whether there 
was CUE in the August 1991 and March 1996 
rating decisions.  If the CUE claim is 
denied, the veteran and his 
representative should be informed of his 
appellate rights, including the need to 
file a timely notice of disagreement if 
the veteran wishes to initiate an appeal 
on the RO's CUE determination.  If a 
timely notice of disagreement is filed, 
the RO should furnish the veteran and his 
representative with a statement of the 
case containing the pertinent law and 
regulations and clearly setting forth the 
reasons for the decision.  If a timely 
substantive appeal is received, the RO 
should certify this issue for appellate 
consideration.

2.  After completion of the above, the RO 
should determine whether the veteran is 
entitled to an effective date prior to 
May 7, 1999, for an award of service 
connection for PTSD.  If this benefit 
remains denied, an appropriate 
supplemental statement of the case should 
be issued to the veteran and to his 
representative.  After they are afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


